DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.
Regarding the 101 Argument: Examiner notes that the elements claimed are considered to be additional that do not provide significantly more than the abstract idea. Each of the additional element limitations elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function or as a generic sensor performing a mere extra-solution data gathering) such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component or generic sensor component. Further Examiner notes ‘teaching in the prior art’ is not used for a 101 rejection so Applicant stating the prior art does not teach a certain feature has no bearing on the 101 rejection.
Regarding the Prior Art rejection: The applicant’s specification provides no specifical reasoning or critical functionality for the use of a granularity down to tens of milliseconds, thus claimed limitation is a design choice. Applicant’s specification paragraph 0051 states it as such ‘The system could be customized to have frames of time that are as long or as short as the programmer wishes, from 0.28 milliseconds to 30 minutes.’  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the granularity down to tens of milliseconds as desired by the user as a matter of routine engineering design choice.
Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim limitations “sensor module configured to receive,” “body area module that selects,” “activity module that selects,” “interface module that presents” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “to receive,” “that selects,” “that presents” without reciting sufficient structure to achieve the function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: software as stated in Paragraph 0018 of Applicant's published specification.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11, 14, and 18 both recite ‘a memory’ and are dependent back to claim 1 which recites the same thus making it unclear if the recitations in claims 11, 14, and 18 are meant to refer to that in claim 1 or not.
Claim 17 recites ‘a display’ and is dependent back to claim 1 which recites the same thus making it unclear if the recitation in claim 17 is meant to refer to that in claim 1 or not.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Regarding Step 1, claims 1-20 are all within at least one of the four categories (claims 1-20 being apparatuses).
Regarding Step 2, the independent claim 1 recites:
receive sensor inputs
select a body area context of the user as a function of the sensor inputs
select an activity of the user as a function of the sensor inputs and the selected body area context of the user, by matching the received sensor input against a database of activity signatures,
present the selected activity to an interface
collect data from the… [modules]
send information
The above claim limitations are tied to the abstract idea of mental processes in that they are concepts that can be performed in the human mind. This group encompasses concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claimed steps of ‘receive’, ‘select’, ‘matching’, ‘present’, ‘collect’, and ‘send’ can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output/processing that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
The additional elements recited include ‘sensors’, ‘interface’, ‘processor’, and ‘memory’ in claim 1.
This judicial exception is not integrated into a practical application because: 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims amount to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for ‘receive’, ‘select’, ‘matching’, ‘present’, ‘collect’, and ‘send’ merely invoke a computer as a tool. Each of the additional element limitations are recited at a high level of generality (i.e., as a generic processor performing a generic computer function or as a generic sensor performing a mere extra-solution data gathering) such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component or generic sensor component. Examiner notes those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by the prior art provided below teaching said components. The claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The additional elements do not provide an improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for detect(ing) and determine(ing). 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
The claims do not apply the abstract idea to a particular machine. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer and sensor implementation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 8, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partridge et al. (US 2011/0054834).
Regarding claim 1, Partridge teaches an activity tracking device (100) for tracking activities of a user (Abstract), comprising: 
a sensor module (322) configured to receive sensor inputs from a first set of sensors embedded in the activity tracking device (Paragraph 0095); 
a body area module (324 and 326) configured to select a body area context of the user as a function of the sensor inputs (Paragraphs 0096-0098); 
an activity module configured to select an activity of the user as a function of the sensor inputs and the selected body area context of the user (Paragraph 0066-0073), by matching the received sensor input against a database of activity signatures (Paragraph 0067-0068; use of machine learning and heuristics would comprises some form of comparing data to other data usually stored in a “database”).
an interface module configured to present the selected activity to an interface of the activity tracking device (316; per current limitations the display must merely be capable of doing so); and
further comprising a processor (302) and a memory (304) cooperatively configured to collect data from the sensor module, the body area module, and the activity module (Paragraphs 0094-0095 and 0101), and to utilize the interface module to send information to a display (316; Paragraph 0101).
Partridge is silent on the granularity. The applicant’s specification provides no specifical reasoning or critical functionality for the use of a granularity down to tens of milliseconds, thus claimed limitation is a design choice. Applicant’s specification paragraph 0051 states it as such ‘The system could be customized to have frames of time that are as long or as short as the programmer wishes, from 0.28 milliseconds to 30 minutes.’  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the granularity down to tens of milliseconds as desired by the user as a matter of routine engineering design choice.
Regarding claim 4, Partridge is silent on the granularity is tens of milliseconds.
The applicant’s specification provides no specifical reasoning or critical functionality for the use of the granularity is tens of milliseconds, thus claimed limitation is a design choice. Applicant’s specification paragraph 0051 states it as such ‘The system could be customized to have frames of time that are as long or as short as the programmer wishes, from 0.28 milliseconds to 30 minutes.’  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the granularity is tens of milliseconds as desired by the user as a matter of routine engineering design choice.
Regarding claim 8, Partridge teaches wherein the first set of sensors comprises an accelerometer and a gyroscope (Figure 1).
Regarding claim 18, Partridge teaches wherein the sensor module, the body area module, the activity module, and the interface module are all saved on a memory of the activity tracking device (Paragraph 0094-0099).
Regarding claim 19, Partridge teaches wherein the body area module is configured to prefer one context over another by a user (Paragraph 0033; preferring walking forward rather than backwards or sideways).
Claims 2-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partridge et al. (US 2011/0054834) in view of Coza et al. (US 2013/0274587).
Regarding claim 2, Partridge is silent on receiving data from a remote device. Coza teaches wherein the sensor module is further configured to receive a portion of the sensor inputs from a second set of sensors on a remote device (Paragraph 0115). It would have been obvious to have modified Partridge with Coza because it allows for comparisons between multiple users without requiring transmission through another computer/server (Paragraph 0115 of Coza).
Regarding claim 3, Partridge teaches wherein the sensor module is further configured to receive the portion of the sensor inputs via a wireless interface (Paragraph 0095).
Regarding claim 9, Partridge teaches wherein the first set of sensors further comprises a barometer, and a magnetometer (Figure 1). Partridge is silent on the use of a thermometer. Coza teaches the use of a thermometer (Paragraph 0089). It would have been obvious to have modified Partridge with Coza because Coza teaches thermometers as being able to help calibrate other sensors (Paragraph 0089 of Coza).
Claims 5-7, 10-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partridge et al. (US 2011/0054834) in view of Clarkson (US 2006/0284979).
Regarding claim 5, Partridge is silent on the storing of data with relation to time. Clarkson teaches the storing of data for a period of time (Paragraphs 0051 and 0072) but is silent on wherein the sensor module is further configured to accumulate the last 2 seconds of sensor inputs for use by the body area module. The applicant’s specification provides no specifical reasoning or critical functionality for the use of a buffer of 2 seconds, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the buffer of 2 seconds as desired by the user as a matter of routine engineering design choice. It would have been obvious to have modified Partridge with Clarkson because storing data is known in the art.
Regarding claim 6, Partridge is silent on the storing of data with relation to time. Clarkson teaches the storing of data for a period of time (Paragraphs 0051 and 0072) but is silent on wherein the sensor module is further configured to accumulate up to the last 2 seconds of sensor inputs for use by the activity module. The applicant’s specification provides no specifical reasoning or critical functionality for the use of a buffer of 2 seconds, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the buffer of 2 seconds as desired by the user as a matter of routine engineering design choice. It would have been obvious to have modified Partridge with Clarkson because storing data is known in the art.
Regarding claim 7, Partridge is silent on the storing of data with relation to time. Clarkson teaches the storing of data for a period of time (Paragraphs 0051 and 0072) but is silent on wherein the sensor module is further confuted to accumulate the last 10 seconds of sensor inputs for use by the body area module and the activity module. The applicant’s specification provides no specifical reasoning or critical functionality for the use of a buffer of 10 seconds, thus claimed limitation is a design choice.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the buffer of 10 seconds as desired by the user as a matter of routine engineering design choice. It would have been obvious to have modified Partridge with Clarkson because storing data is known in the art.
Regarding claim 10, Partridge is silent on comparing the data to known signatures. Clarkson teaches wherein the body area module is further configured to select the body area context by comparing the sensor inputs to a set of known body area movement signatures (Paragraphs 0051, 0055, 0122, and 0157). It would have been obvious to have modified Partridge with Clarkson because Clarkson teaches human activity classification as being known in the art and because it allows for more flexibility in implementation (Paragraph 0031 of Clarkson).
Regarding claim 11, Partridge is silent on the known body movement signatures stored on the memory. Clarkson teaches wherein the body area module and the set of known body area movement signatures are both saved on a memory of the activity tracking device (Paragraphs 0051, 0055, 0122, and 0157). It would have been obvious to have modified Partridge with Clarkson because Clarkson teaches human activity classification as being known in the art and because it allows for more flexibility in implementation (Paragraph 0031 of Clarkson).
Regarding claim 12, Partridge and Clarkson teaches wherein the set of known body area movement signatures comprises signatures for a wrist of the body, a pocket of the body, a backpack of the body, and a shoe of the body (Paragraph 0032 of Partridge and Paragraphs 0013 and 0153 of Clarkson). It would have been obvious to have modified Partridge with Clarkson because Clarkson teaches human activity classification as being known in the art and because it allows for more flexibility in implementation (Paragraph 0031 of Clarkson).
Regarding claim 14, Partridge is silent on the known activity signatures stored on the memory. Clarkson teaches wherein the activity module and the set of known activity signatures are both saved on a memory of the activity tracking device (Paragraphs 0051, 0055, 0122, and 0157). It would have been obvious to have modified Partridge with Clarkson because Clarkson teaches human activity classification as being known in the art and because it allows for more flexibility in implementation (Paragraph 0031 of Clarkson).
Regarding claim 15, Partridge teaches wherein the set of known activity signatures comprises signatures for running, walking, and being motionless (Paragraphs 0066-0067).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partridge et al. (US 2011/0054834) in view of Clarkson (US 2006/0284979) and in further view of Kulach et al. (US 2008/0190202).
Regarding claim 16, Partridge and Kulach teach wherein the set of known activity signatures comprises signatures for walking, running, sleeping, resting, changing elevation, turning, swimming, and riding in a vehicle (Paragraphs 0029-0053 of Partridge and Paragraph 0100 of Kulach). It would have been obvious to have modified Partridge with Kulach because it would allow for classification for a wide range of activities (Paragraph 0100 of Kulach).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partridge et al. (US 2011/0054834) in view of Kulach et al. (US 2008/0190202).
Regarding claim 17, Partridge is silent on the presenting of the selected activity on a display. Kulach teaches wherein the interface module is configured to present the selected activity to a display of the activity tracking device (Paragraphs 0054-0055 and 0119-0122). It would have been obvious to have modified Partridge with Kulach because it allows for quicker user adjustments when necessary (Paragraph 0055 and 0121 of Kulach).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partridge et al. (US 2011/0054834) in view of Sarrafzadeh et al. (US 2013/0113704).
Regarding claim 20, Partridge is silent on the lack of an operating system. Sarrafzadeh teaches an motion tracker (140) wherein the device has no operating system, and function calls of the activity module are limited to function calls to drivers (Paragraph 0033; use of an Arduino controller as the processor which would have no operating system). It would have been obvious to have modified Partridge with Sarrafzadeh because Sarrafzadeh teaches this as being a conventional and commercially available unit (Paragraph 0033).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791